Case 18-70870-JAD           Doc 36     Filed 04/01/19 Entered 04/01/19 09:58:19                   Desc Main
                                       Document     Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                            (Pittsburgh)

IN RE:                                             )
LARRY FREDERICK AND                                )
SHARON FREDERICK                                   )       Bankruptcy No. 18-70870-JAD
                                                   )
                                                   )       Chapter 11
                 Debtors                           )
                                                   )

                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that, pursuant to Section 109 of the Bankruptcy Code and Rule 9010 of the

Bankruptcy Rules, First National Bank of Pennsylvania is a party in interest and hereby appears in this case.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Rules 2002 and 3017 of the bankruptcy Rules,

the undersigned requests that all notices and papers specified by those Rules, and pursuant to Section 1109(b)

of the Bankruptcy Code and Rule 9010 of the Bankruptcy Rules that all other notices given or required to be

given in this case be given and served upon:

                                         Donna M. Donaher, Esquire
                                     First National Bank of Pennsylvania
                                         100 Federal Street, 4th Floor
                                            Pittsburgh, PA 15212


        The foregoing request includes without limitation, notices of any orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements, answer or reply

papers, memoranda or briefs in supports of any of the foregoing and any other document brought before

the Court with respect to these proceedings, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, telecopier or otherwise.




Form 26
Case 18-70870-JAD     Doc 36   Filed 04/01/19 Entered 04/01/19 09:58:19           Desc Main
                               Document     Page 2 of 4


                                       Respectfully submitted,


Dated: ___________, 2019         By:   /s/ Donna M. Donaher
                                       Donna M. Donaher, Esquire
                                       Pa. I.D. No. 53165
                                       donaherd@fnb-corp.com
                                       First National Bank of Pennsylvania
                                       100 Federal Street, 4th Floor
                                       Pittsburgh, PA 15212
                                       (412) 320-2191

                                       Attorneys for First National Bank of Pennsylvania




Form 26
Case 18-70870-JAD          Doc 36      Filed 04/01/19 Entered 04/01/19 09:58:19                  Desc Main
                                       Document     Page 3 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                           (Pittsburgh)

IN RE:                                            )
LARRY FREDERICK AND                               )
SHARON FREDERICK                                  )        Bankruptcy No. 18-70870-JAD
                                                  )
                                                  )        Chapter 11
                                                  )
                Debtors                           )
                                                  )


                                      CERTIFICATE OF SERVICE
        I certify that on ____________, 2019, I served or caused to be served a copy of the foregoing Notice
of Appearance upon each of the persons and parties in interest shown below either by first class mail, postage
prepaid or by email:
                                                 Debtor
                                             Larry Frederick
                                            Sharon Frederick
                                          1098 Frederick Road
                                         Martinsburg, PA 16662

                                           Debtor’s Counsel
                                         Robert Lampl, Esquire
                                        Benedum Trees Building
                                      223 Fourth Avenue, 4th Floor
                                         Pittsburgh, PA 15222

                                                 Trustee
                                   Office of the United States Trustee
                                              Liberty Center
                                    1001 Liberty Avenue, Suite 970
                                          Pittsburgh, PA 15222

Dated:                                            By:      /s/ Donna M. Donaher
                                                  Donna M. Donaher, Esquire, Pa. I.D. No. 53165
                                                  100 Federal Street, 4th Floor
                                                   Pittsburgh, PA 15212
                                                  (412) 320-2191

                                                  Attorneys for First National Bank of Pennsylvania

Form 26
Case 18-70870-JAD          Doc 36      Filed 04/01/19 Entered 04/01/19 09:58:19                  Desc Main
                                       Document     Page 4 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                           (Pittsburgh)

IN RE:                                            )
LARRY FREDERICK AND                               )
SHARON FREDERICK                                  )        Bankruptcy No. 18-70870-JAD
                                                  )
                                                  )        Chapter 11
                                                  )
                Debtors                           )
                                                  )




                       DECLARATION IN LIEU OF AFFIDAVIT REGARDING
                         REQUEST TO BE ADDED TO MAILING MATRIX

        I, Donna M. Donaher, am the Attorney for First National Bank, a creditor in the above-captioned
bankruptcy case, and I am authorized by this creditor to make the accompanying request for notices. The
new address should be used instead of the existing address, and added to the matrix. I have reviewed the
mailing matrix on file in this case and I hereby certify that the request for notices being filed herewith
replaces the creditor’s address listed on the matrix, supersedes and cancels all prior requests for notice by
the within named creditor, and that there are no other requests to receive notices on behalf of this creditor.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on
___________, 2019.

                                                  s/ Donna M. Donaher
                                                  Donna M. Donaher, Esquire, Pa. I.D. No. 53165

                                                  100 Federal Street, 4th Floor
                                                  Pittsburgh, PA 15212
                                                  (412) 320-2191

                                                  Attorneys for First National Bank of Pennsylvania




Form 26
